internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone vil legend b grant c grant d grant e individual name f dollar amount g dollar amount h dollar amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable description of your request you will operate grant-making programs called b c and d the purpose of b is to provide grants to individuals to promote innovative high quality art projects engaging residents of a specific e community such sculptures art tours or theater while the amount of each individual grant may vary you expect to award on average f dollars total over the course of a three year period the purpose of c to award grants to qualified residents promoting innovative digital- based solutions and improving residents’ accessibility and interaction with news and information resulting in a better educated citizenry while the amount of each individual grant may vary you expect to award up to g dollars in program grants all individuals receiving a grant under c will provide an open-source license to you involving any intellectual_property developed with grant funds ensuring that you can widely disseminate the results of the grant the purpose of d is to award grants to qualified individuals as part of your program on journalism and media promoting innovative tools digital-based solutions which are at an idea stage and require small levels of financial support and mentorship d helps entrepreneurs journalists and tinkerers of all kinds build and test new ideas that push media and journalism forward while the amount of each individual grant may vary you expect to award between and grants up to h dollars each upon completion of the project recipients of d must submit a report analyzing the initial hypothesis or purpose of the grant how the grantee implemented the project the outcome of the project and the lessons learned from the implementation you disseminate these analyses using a variety of methods to improve knowledge in the field award amounts for each program will be determined based on the cost of the proposed activities each program will be publicized through your website in journals magazines and newspapers social-media campaigns blogging and other on-line initiatives and publically distributed promotional materials applicants must submit an on-line application that describes their background experience and project idea after the application period has ended all applications are reviewed by a panel of local experts as well as your staff applicants are judged on the quality of their idea an evaluation of whether the applicant can execute the idea based on the applicant’s prior history in relation to the complexity of the proposed project and the project’s potential impact on the community applicants are awarded numerical scores and reviewed by judges who curate a semi-finalist list based on scores diversity of discipline diversity of neighborhoods and overall quality of the application you closely examine the semi-finalists to ensure that there is an appropriate fit between the proposal and each program’s objectives and that the semi-finalists do not include any disqualified persons you notify semi-finalists of their standing and request a full grant proposal that includes a detailed narrative description of the project the semi- finalist’s qualifications and a budget you will also conduct detailed interviews with the semi-finalists as part of the vetting process you try to determine whether the semi- finalists can complete the project as proposed and in some cases will work with the semi-finalist to revise the plan in order to improve the likelinood of successful implementation following the vetting process you determine a list of finalists and your staff will present the projects and associated grant amounts of the finalists to your board_of trustees board for approval following board approval finalists are announced publicly all scholarship recipients must sign a formal grant agreement detailing the terms of the grant and the activities to be performed and requiring the recipient to submit annual progress reports over the term of the grant the application and selection process is objective and nondiscriminatory each program is open to all organizations and individuals seeking to develop an art project in the applicable area individual applicants letter catalog number 58222y do not need to be u s citizens or of a certain age but if the selected individual is under the age of the award will be made to his or her parents or legal guardian or an organization that agrees to work with the individual recipients may not be disqualified persons as defined in internal_revenue_code sec_4946 your selection committee consists of a team of local or field experts who work with your staff to serve as judges along with helping review grant applicants and identify possible candidates for the programs these local or field experts are selected by you solely based on their technical expertise in the field and their knowledge of the applicants and or a specific area at no time will any member or relative of your selection committee members of your board_of directors officers substantial contributors or disqualified persons be eligible for an award if you find any evidence that grant funds have been misused you will take all reasonable and appropriate steps to recover the funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes being financed by the grant these steps may include legal action unless such action would in all probability not result in the satisfaction of execution on a judgment if the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant you will withhold further payments on the particular grant until it has received the grantee’s assurances that further diversions will not occur any delinquent reports have been submitted and it has required the grantee to take extraordinary precautions to prevent future diversions from occurring if the grantee has previously diverted grant funds you will withhold further payment until the three conditions of the preceding sentence are met and the diverted funds are in fact recovered or restored you do not generally renew grants and you make clear in the grant agreement that there is no commitment for future funding of the project you will maintain records that include information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering b c and d basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or catalog number 58222y letter - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records catalog number 58222y letter if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
